Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 05/23/2019. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 16/421,045, is filed on 05/23/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method, comprising: (1.A)
obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field; (1.B)
determining a carrying capacity index (CCI) and a cutting concentration annulus (CCA) based on the real-time field data; (1.C)
in response to determining the CCI and CCA, comparing the CCI with a first predetermined value and the determined CCA with a second predetermined value to obtain a comparison result; (1.D)
and adjusting one or more parameters associated with the hydrocarbon reservoir drilling field based on the comparison result through a user interface (UI) (1.E)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal 
For example, highlighted limitations/steps (1.C) - (1.E) are treated by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping or the combination of both groupings as the limitations/steps involves observation/judgement and the supporting specification together with dependent claims recites mathematical equations or mathematical relationships. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer implemented method” and “obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field”;
In Claim 8: “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations”;
In Claim 15: “A computer-implemented system”, “one or more processors”, “a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by 
As per claim 1, the additional element in the preamble “A computer implemented method” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field” represents the data collection step and it only adds insignificant extra solution activity to the judicial exception. The limitation/element “a hydrocarbon reservoir drilling field” is not particular.
As per claim 8, the additional element in the preamble “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” is not qualified for a meaningful limitation and the element represent a general computer component and it is not particular.
As per claim 15, the additional element in the preamble “A computer-implemented system” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “one or more processors” and “a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations” represent general computing resources and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to 
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Rubaii, Abbassian and Al-Rubaii below cited in the list of prior art)
	Claims 1-20, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubaii (M.M.A. Rubaii, “A New Robust Approach for Hole Cleaning to Improve Rate of Penetration”, Society of Petroleum Engineers, the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23–26 April 2018), hereinafter ‘Rubaii’.
As per claim 1, Rubaii discloses 
	A computer-implemented method, comprising: (hole cleaning methodology, model [pg. 10-14], computer models, simulation [pg. 3 line 3 form the bottom]) 

	determining a carrying capacity index (CCI) and a cutting concentration annulus (CCA) based on the real-time field data; (A new hole cleaning model will be developed with the aid of the field data to relate between the CCA & CCI to help evaluate the effectiveness of the used drilling mud for hole cleaning and drilling rate [pg. 11 line 7- end of page, Fig. 1, pg. 26])
	in response to determining the CCI and CCA, comparing the CCI with a first predetermined value and the determined CCA with a second predetermined value to obtain a comparison result; (CCI & CCA simultaneously [pg. 11, Fig. 1, pg. 26], showing GPM is confirmed as a comparison result)
	and adjusting one or more parameters associated with the hydrocarbon reservoir drilling field based on the comparison result through a user interface (UI). (selecting values of drilling parameters [pg. 11-15, Fig. 1, pg. 26], real time operating center [pg. 16])

As per claims 8 and 15, Rubaii discloses claims as shown in above claim 1, except  differences from claim 1 being uses of general computer resources,. The differences are already disclosed implicitly by Rubaii (model [pg. 10-14], computer models, simulation [pg. 3 line 3 form the bottom], real time operating center [pg. 16]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubaii in view of Abbassian (US 20160053604 A1), hereinafter ‘Abbassi’.
As per claim 1, Rubaii discloses 
	A computer-implemented method, comprising: (hole cleaning methodology, model [pg. 10-14], computer models, simulation [pg. 3 line 3 form the bottom]) 
	obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field; (collecting field data [pg. 10, table 1, pg. 30], RTOC ‘real time operating center’ [pg. 16])
	determining a carrying capacity index (CCI) and a cutting concentration annulus (CCA) based on the real-time field data; (A new hole cleaning model will be developed with the aid of the field data to relate between the CCA & CCI to help evaluate the effectiveness of the used drilling mud for hole cleaning and drilling rate [pg. 11 line 7- end of page, Fig. 1, pg. 26])
	in response to determining the CCI and CCA, comparing the CCI with a first predetermined value and the determined CCA with a second predetermined value to obtain a comparison result; (CCI & CCA simultaneously [pg. 11, Fig. 1, pg. 26], showing GPM is confirmed as a comparison result)


Although Rubaii implicitly discloses use of a computer-implemented method and a user interface, Rubaii does not explicitly recites the limitations.

Abbassi recites the limitations (system and console for monitoring and managing drilling operations at a well site, graphical user interface [abs], computer-implemented system [0002], workstation [0015], A method for improving computer-based processing and monitoring of drilling operations at a well site [claim 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rubaii in view of Abbasi to explicitly recite the use of computer-implemented method and user interface for an automated real time control of drilling operation in the reservoir field. (Abbassi – real time, automated reasoning and argumentation for embodying best drilling practices [0072], real-time [0072-0073], automatically [0110-0111]).

As per claims 8 and 15, Rubaii discloses claims as shown in above claim 1, except differences from claim 1 being uses of general computer resources. The differences are 

Although Rubaii implicitly discloses, Rubaii does not explicitly recite the limitations regarding a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system, comprising processors and a non-transitory computer-readable storage medium.

Abbassi explicitly use of computer-readable storage medium and computer-implemented system ( computer-readable storage medium [claim 1], software [claims 2, 4-6], computer-implemented system [0002], processor, microprocessor [claim 1, 9])
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rubaii in view of Abbassi to explicitly recite the use of computer-readable storage medium and computer-implemented system for an automated real time control of drilling operation in the reservoir field.

As per claims 2, 10 and 17, Rubaii  and Abbassi disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses calculating CCA (CCA [pg. 7, eq. 7]).
As per claims 3, 9 and 16, Rubaii and Abbassi disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses calculating CCI (CCI [pg. 7-8, eq 8-9])

As per claims 4, 11 and 18, Rubaii and Abbassi disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses the limitations (Flow chart of hole cleaning model and drilling rate performance [pg. 26, Fig. 1]).

As per claims 5, 12 and 19, Rubaii and Abbassi disclose claims 4, 8 and 18 set forth above.
Rubaii further discloses checking determination of CCI value and TR value (CCI >= 0.05 or 0.5, TR < 0.55 [pg. 26, Fig. 1])

As per claims 6, 13 and 20, Rubaii and Abbassi disclose claims 5, 12 and 19 set forth above.
Rubaii further discloses controlling GPM per determination of CCA, CCI and TR values (increase GPM, confirm GPM [pg. 26, Fig. 1]).

As per claims 7 and 14, Rubaii and Abbassi disclose claims 6 and 13 set forth above.
Rubaii further discloses adjusting YP and PY per CCI and a ratio of YP to PY (pg. 13, 26, Fig. 1))
Notes with regard to Prior Art

	Al-Rubaii (US 20190316457 A1) discloses systems and methods for predicting an efficient hole cleaning in vertical, deviated, and horizontal holes by developing a hole cleaning model that combines hole cleaning and drilling rate to optimize performance [abs] by using computer computing resources [0039].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DOUGLAS KAY/Primary Examiner, Art Unit 2865